Fineberg v Anain (2021 NY Slip Op 06310)





Fineberg v Anain


2021 NY Slip Op 06310


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021

PRESENT: WHALEN, P.J., SMITH, WINSLOW, AND DEJOSEPH, JJ. (Filed Nov. 12, 2021.) 


MOTION NO. (357/21) CA 20-01011.

[*1]LESLIE J. FINEBERG, PLAINTIFF-RESPONDENT,
vSHIRLEY A. ANAIN, M.D., DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.